Citation Nr: 0024234	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  92-55 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

Whether there has been a timely appeal of the 10 percent 
rating for irritable bowel syndrome with history of peptic 
ulcer disease, hiatal hernia with gastroesophageal reflux, 
and Schatzki's ring granted in the March 1996 RO rating 
decision.

Whether there has been a timely appeal of the May 20, 1988, 
effective date assigned for service connection of the 
irritable bowel syndrome with history of peptic ulcer 
disease, hiatal hernia with gastroesophageal reflux, and 
Schatzki's ring in the March 1996 RO rating decision.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He was a prisoner of war (POW) of the German 
government from May 8, 1944 to April 29, 1945.

This case came to the Board of Veterans' Appeals (Board) from 
June 1989 and later RO decisions that denied service 
connection for GI (gastrointestinal) disorders and the 
application of the bilateral factor under 38 C.F.R. § 4.26 
(1999) for the two 10 percent ratings for the residuals of 
frozen feet and hands.  A September 1992 Board decision 
denied service connection for peptic ulcer disease and the 
application of the bilateral factor under 38 C.F.R. § 4.26 
for the two compensable ratings for the residuals of frozen 
feet and hands.  The veteran then appealed the September 1992 
Board decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court), and 
he appointed William G. Smith, attorney, as his 
representative in connection with the claims.

In an April 1994 joint motion to the Court, the parties 
requested that the September 1992 Board decision be remanded 
for further development and readjudication, including 
resolution of various unadjudicated claims.  In a May 1994 
order, the Court vacated the September 1992 Board decision 
and granted the parties' motion.  In May 1994, the Court 
entered judgment.

In a June 1994 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional argument.  In August 
1994, the Board remanded the case to the RO for additional 
development.

A March 1996 RO rating decision adjudicated various claims 
and granted service connection for irritable bowel syndrome 
with history of peptic ulcer disease, hiatal hernia with 
gastroesophageal reflux, and Schatzki's ring, and assigned a 
10 percent rating for this condition, effective from May 20, 
1988.  Since service connection has been granted for the 
claimed GI condition, this issue is no longer for appellate 
consideration.  The March 1996 RO rating decision also 
deferred action on various issues, including the issues of 
entitlement to increased ratings for the frostbite of the 
hands and feet, each rated 10 percent.

In May 1996, the veteran disagreed with the evaluation 
assigned for the irritable bowel syndrome with history of 
peptic ulcer disease, hiatal hernia with gastroesophageal 
reflux, and Schatzki's ring; and the May 20, 1988, effective 
date assigned for the grant of service connection for this 
condition.  A March 1997 RO rating decision denied higher 
ratings for the frostbite of the hands and feet, denied a 
higher rating for the GI condition, and denied an effective 
date earlier than May 20, 1988, for the grant of service 
connection for the GI disorder.  A supplemental statement of 
the case was sent to the veteran at that time concerning 
these issues.  An April 1998 RO rating decision granted 
service connection for peripheral neuropathy of the right and 
left legs, assigned 10 percent ratings for each leg, 
effective from August 12, 1993, and applied the bilateral 
factor (1.9 percent) for the two 10 percent ratings from that 
date.  This rating decision also assigned four separate 
10 percent evaluations for frostbite of the right foot, left 
foot, right hand, and left hand, effective from January 12, 
1998, and applied the bilateral factor (4.7 percent) to the 
six 10 percent ratings for disabilities of the hands, legs, 
and feet, effective from January 1998.

In September 1999, the Board determined that the bilateral 
factor should include the 10 percent rating for frostbite of 
the hands from November 29, 1987; and that it should include 
the 10 percent rating for frostbite of the feet from August 
12, 1993; and to this extent the veteran's appeal was 
granted.  The Board also determined that the computation of 
the bilateral factor may not include the 10 percent rating 
for frostbite of the hands prior to November 29, 1987, or 
frostbite of the feet prior to August 12, 1993, and to this 
extent the veteran's appeal was denied.  At that time, the 
Board also remanded the case to the RO for issuance of an 
appropriate supplemental statement of the case with regard to 
the issues listed on the first page of this decision.

In 1999, William G. Smith, attorney, withdrew as the 
veteran's representative.


FINDING OF FACT

1.  The veteran's claim for service connection for irritable 
bowel syndrome with history of peptic ulcer disease, hiatal 
hernia with gastroesophageal reflux, and Schatzki's ring was 
granted, effective from May 20, 1988, in a March 1996 RO 
rating decision, and a 10 percent evaluation was assigned for 
this condition; the veteran was notified of these 
determinations in April 1996; he submitted a notice of 
disagreement on these matters in May 1996; and a supplemental 
statement of the case was sent to him on these matters in 
March 1997.

2.  A substantive appeal or other correspondence evincing a 
desire to appeal the determinations in the March 1996 RO 
rating decision, granting service connection for irritable 
bowel syndrome with history of peptic ulcer disease, hiatal 
hernia with gastroesophageal reflux, and Schatzki's ring, 
effective from May 20, 1988, and assigning a 10 percent 
rating for this condition was not received within one year of 
the April 1996 letter notifying him of these determinations 
or within 60 days of the March 1997 supplemental statement of 
the case sent to him on these matters.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal with 
the determinations in the March 1996 RO rating decision 
granting service connection for irritable bowel syndrome with 
history of peptic ulcer disease, hiatal hernia with 
gastroesophageal reflux, and Schatzki's ring, effective from 
May 20, 1988, and the assignment of a 10 percent rating for 
this condition, and the Board does not have jurisdiction over 
the matters of entitlement to a higher evaluation for this 
condition and entitlement for an effective date earlier than 
May 20, 1988, for the grant of service connection for this 
condition.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The central issue before the Board at this time is whether 
the veteran filed timely substantive appeals with the March 
1996 RO rating decision, granting service connection for 
irritable bowel syndrome with history of peptic ulcer 
disease, hiatal hernia with gastroesophageal reflux, and 
Schatzki's ring, effective from May 20, 1988, and the 
assignment of a 10 percent rating for this condition.  Under 
the governing legal criteria, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Correspondence 
indicating an intention to appeal an item in the statement of 
the case will be construed as a substantive appeal.  
38 C.F.R. § 20.202.  The notice of disagreement shall be 
filed within 1 year from the date of mailing of notification 
of the initial review and determination.  The substantive 
appeal shall be filed within 60 days from the date of mailing 
of the statement of the case or within the remainder of the 
1-year period from the date of the notification of the 
initial review and determination being appealed.  38 U.S.C.A. 
§ 7105(b)(1) and (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  If a timely appeal is not filed with a 
determination, it becomes final.  38 U.S.C.A. § 7105(c).

In this case, the March 1996 RO rating decision granted 
service connection for irritable bowel syndrome with history 
of peptic ulcer disease, hiatal hernia with gastroesophageal 
reflux, and Schatzki's ring, effective from May 20, 1988, and 
assigned a 10 percent rating for this condition.  The veteran 
was notified of these determinations in April 1996 and he 
submitted a notice of disagreement in May 1996 with regard to 
the evaluation assigned for this condition and the effective 
date, May 20, 1988, for the grant of service connection.  The 
RO sent him and his representative a supplemental statement 
of the case on these matters in March 1997.  A review of the 
record does not show receipt of a VA Form 9 or other 
correspondence from the veteran evincing a desire to appeal 
these matters within 60 days of issuance of the March 1997 
supplemental statement of the case or within one year from 
the date of the April 1996 letter notifying him of the 
determinations.

After consideration of all the evidence, the Board concludes 
that the veteran did not submit a timely appeal with the 
evaluation and effective date assigned for the service 
connection of irritable bowel syndrome with history of peptic 
ulcer disease, hiatal hernia with gastroesophageal reflux, 
and Schatzki's ring in the March 1996 RO rating decision.  In 
view of this conclusion, the Board has no jurisdiction to 
entertain the veteran's request for appellate review of these 
matters.



ORDER

The appeal with regard to the timeliness of filing of 
substantive appeals concerning the March 1996 RO rating 
decision granting service connection for irritable bowel 
syndrome with history of peptic ulcer disease, hiatal hernia 
with gastroesophageal reflux, and Schatzki's ring, effective 
from May 20, 1988, and the assignment of a 10 percent 
evaluation for this condition, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

